Case 1:18-cv-03368-RLY-MPB Document 53
                                    52 Filed 05/12/20 Page 1 of 1 PageID #: 259
                                                                            258




                   IN THE UNITED STATES DISTRICT COURT
                          Southern District of Indiana
                             Indianapolis Division


 CHRISTOPHER McCALLEY and                      )
 MARILYN McCALLEY, Individually and as         )
 Parents of PATRICK McCALLEY, Deceased,        )
                                               ) Case No. 1:18-cv-3368-RLY-MPB
                    Plaintiffs,                )
                                               )
       v.                                      )
                                               )
 CARMEL CLAY SCHOOL CORPORATION,               )
 doing business through the Board of School    )
 Trustees of the Carmel Clay Schools,          )
 CARMEL HIGH SCHOOL,                           )
 CITY OF CARMEL,                               )
 TOBY STEELE, and                              )
 CARMEL POLICE OFFICER PHIL HOBSON,            )
                                               )
                    Defendants.                )

                ORDER OF DISMISSAL WITH PREJUDICE

       Plaintiffs, and Defendants, by respective counsel, file their Stipulation of

 Dismissal with Prejudice.

       The Court, being duly advised in the premises, now ORDERS, ADJUDGES

 AND DECREES that this cause should be, and the same is hereby DISMISSED

 with prejudice. Costs paid.

 Date: _________________
          5/12/2020                   _______________________________________
                                      Judge, United States District Court
                                      Southern District of Indiana
                                      Indianapolis Division

 Service statement pursuant to Local Rule 5.5(d):          (Service will be made
 electronically on all ECF-registered counsel of record)
